Appeal from a judgment of the Supreme Court, Erie County (Russell P. Buscaglia, A.J.), rendered February 22, 2006. The judgment convicted defendant, upon her plea of guilty, of assault in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon a guilty plea of assault in the first degree (Penal Law § 120.10 [1]). Contrary to the contention of defendant, her waiver of the right to appeal was voluntarily, knowingly, and intelligently entered (see People v Cox, 39 AD3d 1181 [2007]; People v Gilbert, 17 AD3d 1164 [2005], lv denied 5 NY3d 762 [2005]). That waiver encompasses the challenge by defendant to Supreme Court’s suppression ruling (see People v Kemp, 94 NY2d 831, 833 [1999]), her challenge to the factual sufficiency of the plea allocution (see People v Spivey, 9 AD3d 886 [2004], lv denied 3 NY3d 712 [2004]), and her challenge to the severity of the sentence (see People v Hidalgo, 91 NY2d 733, 737 [1998]). To the extent that the contention of defendant that she did not *1430receive effective assistance of counsel survives her plea of guilty and her waiver of the right to appeal (see generally People v Robinson, 39 AD 3d 1266, 1267 [2007], lv denied 9 NY3d 869 [2007]), we conclude that it is lacking in merit (see generally People v Ford, 86 NY2d 397, 404 [1995]). Present—Scudder, P.J., Smith, Centra, Lunn and Peradotto, JJ.